Citation Nr: 0415230	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative internal derangement lateral meniscectomy of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active service from June 1968 to June 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  At present, the case is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, the Board notes 
that the veteran was last examined by VA for his service-
connected left knee disability in June 2002.  However, the 
examination report did not include a discussion as to whether 
the veteran's current complaints of pain cause additional 
limitation of function, if any.  As such an additional 
examination is necessary in order to better assess the 
veteran's current left knee symptomatology.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
orthopedic examination in order to assess the current level 
of severity of the service-connected left knee disability.

Further, it appears the veteran has been treated for the left 
knee disorder at the Baton Rouge and New Orleans VA Medical 
Centers, as well as by various private health care providers.  
As such, the RO should assist the appellant in obtaining any 
additional available VA and private medical records that may 
be identified as relevant to the claim on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)) (2003); and 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and 
relevant case law as specifically 
affecting the issue of entitlement to an 
increased disability evaluation for 
postoperative internal derangement 
lateral meniscectomy of the left knee, 
currently evaluated as 10 percent 
disabling.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since August 
2001 (date of claim) to the present, and 
who possess records relevant to the left 
knee disability.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating the 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center (VAMC) relevant to the 
service-connected left knee disability.  
All identified treatment records from any 
reported VAMC, including records from the 
Baton Rouge and New Orleans VA Medical 
Centers, which are not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the severity of 
the veteran's service-connected 
postoperative internal derangement 
lateral meniscectomy of the left knee.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected disability, including 
1) x-rays studies and 2) range of motion 
studies (with specific measurements 
expressed in degrees).  Following a 
review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected 
disability on appeal, including medical 
findings related to any secondary 
scarring.  The examiner must proffer an 
opinion as to the specific extent and 
severity of the appellant's disability, 
to include a complete and detailed 
discussion of all functional limitations 
associated with this disability, 
including precipitating and aggravating 
factors (i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disability has 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected left knee, 
in correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for ankylosis of the knee (Diagnostic 
Code 5256), knee subluxation and 
instability (Diagnostic Code 5257), 
symptomatic removal of the semilunar 
cartilage (Diagnostic Code 5259), leg 
limitation of flexion and extension 
(Diagnostic Codes 5260, 5261), unstable 
superficial scar (Diagnostic Code 7803), 
superficial scar painful on examination 
(Diagnostic Code 7804), and other scars 
(Diagnostic Code 7805).  The examiner 
should further address the extent of 
functional impairment attributable to any 
reported pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected left knee disability 
has, if any, on his earning capacity.  
The examiner should further comment as to 
the veteran's current level of 
occupational impairment due to his 
disability, and as to other alternative 
types of employment recommended for the 
veteran, if any, given this disability.  
Moreover, the examiner should render an 
opinion as to whether this disability 
alone has caused marked interference with 
the veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
disability evaluation for postoperative 
internal derangement lateral meniscectomy 
of the left knee, currently evaluated as 
10 percent disabling, specifically 
considering the criteria listed in the VA 
Rating Schedule for ankylosis of the knee 
(Diagnostic Code 5256), knee subluxation 
and instability (Diagnostic Code 5257), 
symptomatic removal of the semilunar 
cartilage (Diagnostic Code 5259), leg 
limitation of flexion and extension 
(Diagnostic Codes 5260, 5261), unstable 
superficial scar (Diagnostic Code 7803), 
superficial scar painful on examination 
(Diagnostic Code 7804), and other scars 
(Diagnostic Code 7805).  In addition, the 
RO should take into consideration 38 
C.F.R. §§ 4.40, 4.45, 4.59, VAOPGCPREC 
23-97, VAOPGCPREC 9-98, and the holdings 
in DeLuca v. Brown, 8 Vet. App. 202, 204-
7 (1995) and Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible 
to separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  Furthermore, the 
RO's consideration of referring the 
service-connected claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




